Per Curiam: This is a special assessment proceeding to defray the cost of paving, curbing and guttering Warren avenue from Homan street to a point within ninety-eight feet of the east line of Fall street, in the city of Chicago. A judgment confirming the assessment was reversed in this court (Holden v. City of Chicago, 172 Ill. 263,) for the reason the ordinance did not prescribe the height of the curb. The cause was remanded, and this is a writ of error prosecuted to reverse the decision adverse to the city rendered upon a rehearing of the cause. The record and the matters assigned therein as for error are in all respects the same as were presented by the record in City of Chicago v. Sherman, 192 Ill. 576. What was there said as to the alleged errors upon the second hearing in that case is applicable to every contention advanced in this record. Upon the authority of the conclusion there announced, the judgment herein must be and is affirmed. Judgment affirmed.